Title: Abigail Adams to Elizabeth Smith Shaw, 15 September 1785
From: Adams, Abigail
To: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw


     
      My Dear Sister
      London Septr 15 1785
     
     Mr. Storer says the ship in which he is to embark will go down to day and that he shall go on Board tomorrow. I cannot let him depart without a few lines to you tho I wrote you so lately by Captain Lyde that I have nothing New to add. I have not been lately either to Court or the Play. I have made some visits into the Country to a couple of families who have been very polite to us. When we first came they got introduced to us, and have twice invited us to dine. Both times we were unfortunatly preengaged. The Gentleman Name is Smith he is a Member of Parliament, and he married into the other family whose Name is Copes. They are very agreeable people and live about 4 mils from Town at a very pretty village call’d Clapham. Next week I propose going to Court as it is the aniverssary of his Majestys Coronation. I may probably find some entertainment for you from that quarter.
     This week the Theatre at Covent Garden opens and Mrs. Siddons appears in the Tradigy of Othello in the Character of Desdamony. We have sent a Week before to engage places. I promise myself high entertainment from this admired and celebrated actress, but heitherto I have seen nothing that I can realish since my comeing from Paris. Of the Theatrical kind I should say.
     If I had come to this Country with high expectation I should have been dissapointed, but as I have no taste and passion for Routes, and gameing, tables, &c. I cannot string over to you such a Night at my Lady H’s Ball and such a night at the Countess C——s Route or the Dutchess ofs, Card party. I am so little Qualified for my station and so old fashiond as to prefer the Society of Dr. Price, Dr. Jebb, and a few others like them to the midnight Gamblers, and the titled Gamesters, and I am so impudent, impudent the English call it, as to take a pride in acknowledging my Country despightfully as this people treat it. I am neither ashamed of it, or the great actions which dismemberd it from this empire. Some of our Countrymen who mix much with this people, have confessd to me; that they secreat their Country, and pass themselves for Natives to avoid being insulted—but I am loth to part with the Scripture Benidiction, “blessed are Ye when Men persecute and revile you falsly.”
     I know they abuse America because they fear her, and every effort to render her unpopular is a proof of it. They go on deceiving themselves, thinking they can keep us low and poor, but all the time they are making us industerous, frugal wise and Great I hope.
     I have sent to Mr. Shaw a little Treatise upon Education which was presented to Mr. Adams by the Author, tho unknown to him. Mr. Adams thought it might be more usefull to Mr. Shaw than it could be to him, as it lay more in his particular department and accordingly directed me to send it to him.
     I hope all your little family are well, and that you have only exchanged one Nephew for an other.
     My best regards attend all my good Friends at Haverhill, to Madam Marsh in particular if the Good Saint is not yet gone to Heaven. Dr. Johnson used to make a practise of praying for his departed Friends. This is rather singular for a Protestant, who universally believe that Death excluds their friends both from the good or evil of those who survive.
     But I must bid you adieu as I am going to take a little ride. I have been very unwell for several Days. I am very sensible I want excercise. O that I could go and see my sisters, my Aunts, my cousins.
     Once more adieu. Most tenderly yours
     